Case 0:20-cv-61023-RAR Document 107 Entered on FLSD Docket 09/03/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-61023-RAR

  EDWARD MATTHEW BUCKLEY, et al.,

         Plaintiffs,

  v.

  EMMETT MOORE, et al.,

        Defendants.
  _______________________________/

                         ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE comes before the Court upon Magistrate Judge Strauss’s Report on

  Settlement Conference [ECF No. 106], filed on September 3, 2021, indicating that the parties have

  reached an agreement resolving this matter. The Court having carefully reviewed the file, and

  being otherwise advised, it is

         ORDERED AND ADJUDGED as follows:

         1.      The above-styled action is administratively CLOSED without prejudice to the

  parties to file a stipulation of dismissal within thirty (30) days of the date of this Order.

         2.      The Clerk shall CLOSE this case for administrative purposes only.

         3.      Any pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of September, 2021.



                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
